UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       6/2/2021
MARLENE ALOE,                                             :
                                                          :
                                        Plaintiffs,       :
                                                          :       18-CV-6090 (VSB)
                      -against-                           :
                                                          :             ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 11, 2021, I held a post-discovery conference in this case and directed the

parties to propose a briefing schedule for the parties’ supplementary summary judgment briefing.

The parties proposed and I endorsed on March 23, 2021 a briefing schedule, according to which

Defendant’s opening brief was due by April 23, 2021, Plaintiff’s opposition by May 28, 2021,

and Defendant’s reply by June 11, 2021. (Doc. 66.) On April 23, 2021, Defendant timely filed

its opening brief along with a memorandum of law, declaration, and Local Civil Rule 56.1

Statement and exhibits. (Docs. 69–72.) To date, Plaintiff has not filed any opposition to

Defendant’s motion. In light of Plaintiff’s failure to meet the stipulated deadline for filing her

opposition brief, it is hereby:

        ORDERED that Plaintiff shall file any opposition to Defendant’s summary judgment

motion by on or before June 11, 2021. If Plaintiff fails to file any opposition by this time, I shall

deem Defendant’s motion fully briefed.

        IT IS FURTHER ORDERED that the deadline for Defendant to file its reply is extended

to June 25, 2021.
SO ORDERED.

Dated: June 2, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
